Citation Nr: 1640049	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  12-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right inguinal hernia.

2.  Entitlement to an initial disability rating higher than 10 percent for asthma.

3.  Entitlement to an initial compensable rating for bilateral chronic dry eye.

4.  Entitlement to an initial compensable rating for a corneal scar of the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1985, from October 2001 to October 2003 and from December 2004 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for right inguinal hernia and assigned a noncompensable rating effective May 10, 2006.

A hearing was held before the Board in July 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination evaluating the Veteran's right inguinal hernia was performed in April 2009.  At the July 2016 Board hearing, the Veteran testified that his condition has worsened since the prior examination.  For example, the Veteran testified that his right leg now hurts whenever his testicle gets inflamed, particularly when he is on his feet.  He also testified that his abdomen hurts more.  Moreover, the level of his pain has increased.

In light of the Veteran's testimony that his condition has worsened since his last examination, the Board finds another examination is necessary to evaluate the severity of his right inguinal hernia symptoms prior to adjudication.

Additionally, in August 2012, the Veteran submitted a statement disagreeing with the July 2012 RO Notification Letter which granted service connection for asthma and assigned a 10 percent disability rating, granted service connection for bilateral chronic dry eye and assigned a noncompensable rating and granted service connection for a corneal scar of the left eye and assigned a noncompensable rating.  He indicated his desire to appeal the decision.  As VA has not yet provided the Veteran with a statement of the case with regard to those issues, it would be premature for the Board to address the issues on the merits.  Hence, the Board must remand those issues so the RO can provide the Veteran with an appropriate statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination to determine the severity of his service-connected right inguinal hernia.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  A complete rationale must be provided for all opinions presented.

3.  Provide the Veteran with a statement of the case in response to his August 2012 notice of disagreement as to the issues of entitlement to an initial disability rating higher than 10 percent for asthma, an initial compensable rating for bilateral chronic dry eye, and an initial compensable rating for service-connected corneal scar of the left eye.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

